IN THE
                         TENTH COURT OF APPEALS

                                   No. 10-22-00177-CV

                    IN THE INTEREST OF C.M., A CHILD


                           From the 77th District Court
                            Limestone County, Texas
                            Trial Court No. CPS-382-A


                          MEMORANDUM OPINION

      The mother of C.M. (Mother) appeals the trial court’s judgment terminating her

parental rights. We will affirm.

                                       Background

      Mother and C.M.’s father (Father) left C.M. in the care of Father’s great-aunt

(Aunt) in December 2014 when C.M. was approximately two weeks old.                  The

Department of Family and Protective Services (the Department) removed C.M. from

Aunt’s custody in April 2021 after Aunt’s dementia became a danger to C.M. Mother

had no contact with C.M. in the two years prior to removal, but was aware of Aunt’s

worsening condition. After a bench trial, the trial court found by clear and convincing

evidence that Mother’s actions were in violation of Sections 161.001(b)(1)(F) and (O) of
the Family Code and that termination was in C.M.’s best interest. See TEX. FAM. CODE

ANN. §§ 161.001(b)(1)(F) and (O). Mother then filed the present appeal. 1

                                                      Issues

           Mother presents the following issues:

           1)      The Department presented no evidence that Mother failed to
                   support C.M. in accordance with her ability.

           2)      The Department presented factually insufficient evidence that
                   Mother failed to complete her services.

           3)      The trial court’s rejection of Mother’s confession-and-avoidance
                   plea under section 161.001(d) is contrary to the great weight and
                   preponderance of the evidence.

           Mother does not contest the trial court’s finding that termination was in C.M.’s

best interest.

                                              Standard of Review

           In order to terminate a parent’s rights, the Department must establish by clear

and convincing evidence that termination is in the child’s best interest and that legal

grounds under Section 161.001(b) of the Family Code exist for the termination of those

rights. See In re J.F.-G., 627 S.W.3d 304, 311 (Tex. 2021). Only one predicate finding

under Section 161.001(b) is required. Id. at 312. Clear and convincing evidence is “the

measure or degree of proof that will produce in the mind of the trier of fact a firm belief

or conviction as to the truth of the allegations sought to be established.” TEX. FAM.

CODE ANN. § 101.007.; see also In re J.L., 163 S.W.3d 79, 84 (Tex. 2005).




1
    Father voluntarily relinquished his parental rights and is not part of this appeal.

In re C.M.                                                                                Page 2
                In a factual-sufficiency review in a termination case, we must
        weigh disputed evidence contrary to a finding against all the evidence in
        its favor. In re A.C., 560 S.W.3d 624, 631 (Tex. 2018). We consider whether
        the disputed evidence is such that a reasonable factfinder could not have
        resolved it in the finding's favor. Id. The evidence is factually insufficient
        if, in light of the entire record, the disputed evidence a reasonable
        factfinder could not have credited in a finding's favor is so significant that
        the factfinder could not have formed a firm belief or conviction that the
        finding is true. Id.
                In reviewing for factual sufficiency, however, we must be careful
        not to usurp the factfinder's role. In re A.B., 437 S.W.3d 498, 503 (Tex.
        2014). The factfinder is the sole arbiter of witness credibility. In re J.O.A.,
        283 S.W.3d 336, 346 (Tex. 2009). In a bench trial, the trial judge is the
        factfinder who weighs the evidence, resolves evidentiary conflicts, and
        evaluates the demeanor and credibility of witnesses. In re R.J., 579 S.W.3d
        97, 117 (Tex. App.—Houston [1st Dist.] 2019, pet. denied). Because the
        trial judge saw the witnesses firsthand, we must give him or her due
        deference, notwithstanding the heightened factual-sufficiency standard.
        In re J.S., 584 S.W.3d 622, 634 (Tex. App.—Houston [1st Dist.] 2019, no
        pet.).

In re K.H., No. 10-21-00073-CV, 2021 WL 4080261, at *3-4 (Tex. App.—Waco Sept. 8,

2021, pet. denied).



                                          Issue One

        The Department does not address the termination of Mother’s rights under

Section 161.001(b)(1)(F). Because we find sufficient evidence to support termination

under Section 161.001(b)(1)(O), we need not address Mother’s first issue. See J.F.-G., 627

S.W.3d at 312 (only one predicate finding under Section 161.001 paired with a finding

that termination is in a child’s best interest is sufficient to uphold a parental

termination).




In re C.M.                                                                                Page 3
                                         Issue Two

        Mother asserts that the record before the trial court was factually insufficient to

support a finding that she failed to complete court-ordered services.

AUTHORITY

        Section 161.001(b)(1)(O) provides that a trial court may terminate the parent-

child relationship if the parent

        failed to comply with the provisions of a court order that specifically
        established the actions necessary for the parent to obtain the return of the
        child who has been in the permanent or temporary managing
        conservatorship of the Department of Family and Protective Services for
        not less than nine months as a result of the child's removal from the parent
        under Chapter 262 for the abuse or neglect of the child. . . .

TEX. FAM. CODE ANN. § 161.001(b)(1)(O).

DISCUSSION

        The family service plan in this case required Mother to remain drug-free and to

submit to drug testing, which Mother acknowledged during her testimony. However,

Mother tested positive for illegal substances even after completing various drug

programs. The trial court, as the arbiter of witness credibility, was entitled to disbelieve

Mother’s testimony that she had not used drugs after the Department filed its petition

for termination.    The record is factually sufficient to support a determination that

Mother violated the family service plan by failing to remain drug-free.

        The family service plan additionally required Mother to establish a safe and

stable home, “free of any persons or behaviors that would be a danger to [C.M.].”

Viewing the evidence in the light most favorable to the verdict, Mother was living rent-


In re C.M.                                                                             Page 4
free with her boyfriend and his parents at the time of trial. If C.M. was returned to her,

Mother intended to move C.M. into the household. Father testified: “[The boyfriend]

does drugs and robs people. He’s a bad person.” The record is factually sufficient to

support a determination that Mother violated the family service plan by not

establishing a safe and stable home that was free of persons or behavior that would be a

danger to C.M.

        The family service plan additionally required Mother to strengthen her parenting

skills. However, Mother was unable to produce a parenting assessment result that

indicated it would be safe to return C.M. to her custody despite being provided the

opportunity to complete the assessment on at least two occasions.             The record is

factually sufficient to support a determination that Mother violated the family service

plan by failing to strengthen her parenting skills.

        In light of the entire record, the disputed evidence is such that the trial court

could reasonably find by clear and convincing evidence that Mother failed to comply

with the provisions of a court order by failing to successfully complete the family

service plan. Mother’s second issue is overruled.

                                         Issue Three

        In her third issue, Mother asserts that the trial court erred in not finding that she

had establish a confession-and-avoidance defense under Section 161.001(d). TEX. FAM.

CODE ANN. § 161.001(d).

AUTHORITY

        Section 161.001(d) provides:

In re C.M.                                                                             Page 5
        A court may not order termination under Subsection (b)(1)(O) based on
        the failure by the parent to comply with a specific provision of a court
        order if a parent proves by a preponderance of evidence that:

               (1) the parent was unable to comply with specific provisions of the
        court order; and

               (2) the parent made a good faith effort to comply with the order
        and the failure to comply with the order is not attributable to any fault of
        the parent.

TEX. FAM. CODE ANN. § 161.001(d).

DISCUSSION

        Mother specifically addresses this issue as it relates to the failure to provide

stable employment. However, she provides no defense to her continued drug use, her

inability to provide safe housing, or her failure to strengthen her parenting skills.

Mother’s third issue is overruled.

                                        Conclusion

        Having overruled Mother’s Second and Third issues, we affirm the judgment of

the trial court.



                                          MATT JOHNSON
                                          Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed October 19, 2022
[CV06]




In re C.M.                                                                             Page 6